DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt is acknowledged of applicant’s after final consideration program amendment filed March 15, 2021.  Claims 1-21 and 23 have been canceled without prejudice.  Claims 22, 24-41 are pending.

Allowable Subject Matter
Claims 22, 24-41 are allowed.
The following is an examiner’s statement of reasons for allowance: References Salahieh et al. (US 2006/0173524), Vanney et al. (US 5,807,405), Salahieh (US 2005/0143809) alone or in combination, all fail to disclose or suggest the following patentable limitations of the applicant's claimed and discloses invention:
A delivery system including a plurality of tubes, a plurality of stent attachment elements each within a respective tube and engaged with a first end of an implantable stented device, a first actuation member configured to simultaneously move a first group of stent attachment elements proximally, a second actuation member configured to simultaneously move a second group of stent attachment elements proximally to release portions of the first end of the stented device by causing distal ends of the stent attachment elements of the first and 
Or a method of sequentially deploying an implantable stented device by inserting a delivery system that includes a plurality of tubes, a plurality of stent attachment elements each within a respective tube and engaged with a first end of an implantable stented device, manipulating an actuation member to simultaneously retract a first group of stent attachment elements, thereby releasing the first group of stent attachment elements by causing a distal end of each stent attachment element of the first group to contact an exterior distal end surface of the respective tube, thereby disengaging the first group of stent attachment elements, manipulating an additional actuation member to simultaneously retract a second group of stent attachment elements, thereby releasing the second group of stent attachment elements by causing distal ends of each stent attachment elements of the second group to contact an exterior distal end surface of a respective tube, thereby disengaging the second group of stent attachment elements from the stented device
The closest prior art Salahieh ‘524 combined with Vanney (as provided in the final rejection mailed 1/13/21) showed a delivery system including a sheath, a plurality of tubes, stent attachment elements extending from a respective tube and engaged with a first end of a stented device, first and second actuation members to move stent attachment elements to disengage the stent attachment elements from the first end of the stented 
The combination of the claimed limitations are novel and found to be allowable over the prior art.  The cited references taken singly or in combination do not anticipate or make obvious applicant's claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN COLELLO whose telephone number is (571)270-32123212.  The examiner can normally be reached on Monday-Thursday between 10:00 am and 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached at (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 




Erin Colello
/E. C./
Examiner, Art Unit 3771


/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771